Locher, J.,
concurring in part and dissenting in part. I continue to stand by my original position with regard to the issuance of the writ in this action. See State, ex rel. Adkins, v. Sobb (1986), 26 Ohio St. 3d 46, at 49, 26 OBR 39, at 41, 496 N.E. 2d 994, at 996 (Locher, J., dissenting). However, I do agree with the majority’s analysis concerning the effects of the allowance of the writ and its conclusion that the punishment imposed by the court of appeals was not excessive.
Holmes, J., concurs in the foregoing opinion.